Exhibit 99.1 October 27, 2015 Twitter Reports Third Quarter 2015 Results SAN FRANCISCO, California - Twitter, Inc. (NYSE: TWTR) today announced financial results for the quarter ended September 30, 2015. · Q3 revenue of $569 million, up 58% year-over-year, and above the previously forecast range of $545 million to $560 million. Excluding the impact of year-over-year changes in foreign exchange rates, revenue would have increased 64% · Q3 GAAP net loss of $132 million and non-GAAP net income of $67 million · Q3 GAAP EPS of ($0.20) and non-GAAP diluted EPS of $0.10 · Q3 adjusted EBITDA of $142 million, up 108% year-over-year, and above the previously forecast range of $110 million to $115 million, representing an adjusted EBITDA margin of 25% “We continued to see strong financial performance this quarter, as well as meaningful progress across our three areas of focus: ensuring more disciplined execution, simplifying our services, and better communicating the value of our platform,” said Jack Dorsey, CEO of Twitter. “We’ve simplified our roadmap and organization around a few big bets across Twitter, Periscope, and Vine that we believe represent our largest opportunities for growth.” Third Quarter 2015 Financial Summary (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, GAAP Results Revenue $ Net loss $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Non-GAAP Results Adjusted EBITDA $ Non-GAAP net income $ Non-GAAP diluted net income per share $ For additional information regarding the non-GAAP financial measures discussed in this release, please see "Non-GAAP Financial Measures" and "Reconciliation of GAAP to Non-GAAP Financial Measures" below. Third Quarter 2015 Operational and Product Highlights Monthly Active Users – Total average Monthly Active Users (MAUs) were 320 million for the third quarter, up 11% year-over-year, and compared to 316 million in the previous quarter. Excluding SMS Fast Followers, MAUs were 307 million for the third quarter, up 8% year-over-year, and compared to 304 million in the previous quarter. Mobile MAUs represented approximately 80% of total MAUs. 1 Consumer Products – Twitter launched Highlights on Android, Music on Vine, and landscape view and web profiles for Periscope. We introduced an updated version of the logged-out Twitter.com desktop home page. We also removed the 140-character limit on direct messages. Advertising Products –Twitter launched video auto-play on all devices, expanded its self-service ads platform to over 200 countries and territories, and extended the offerings of the Twitter Audience Platform (formerly the Twitter Publisher Network) to include additional targeted objectives and new creative formats. For performance marketers, Twitter introduced new optimization and bidding enhancements. Twitter also introduced event targeting as well as ads editor, a new tool that enables advertisers to seamlessly create and edit numerous campaigns at once.
